iii 'i~ 830/n i 10:39 A|V|

5 Turtles,Turtles & Turtles

" l\/larc, Rachel, Robert, You

 

 

2. They only take wire transfer (|'m
thinking if we can take credit card
frorn u that may actually work

and | can wire them the money)
that l\/lAY work lemme know how
much u can wire vs how much u
need on credit card 313 AM

Peter, we need to know if it was

your or Apur told l\/|egan about
Unipegasuaurs. We have signed
agreements with her and now

they're being interfered with. l
Please let us know right away as

this is a very serious violation.

ThankS. 7;17 p[\/|

 

 

 

iii 'i~ 830/n i 10:39 A|V|

 

 

Just so you know we did have
this wayyyy before we had

met you guys. 7;20 P\vl

When are you free? We should
probably have a talk about this be-
cause its clearly an issue if you're
going to Jason about some of this
and not to us. Any trademarks
we've applied for we legally own
and have the right to contractually.

7136 Pl\/l

Hi l\/|arc. Yesll last week l saw
Turtles Riding Airships on a public
trademark listing and | was sur-
prised to also see Unipegasaurus
and that dinosaur character on V
that list. l then asked Jason and V

s @.

|IJ ll ¥§ 'i~ 83% i10:39 A|V|

6 /..-: __ Turtles,Turtles & Turtles

*' lVlarc, Rachel, Robert, You

 

l\/|egan if they had trademark
agreements with you, purely
for my own information. | didn't
say anything to them with the
intention to encourage them to
break any contracts that they
had with you

l reread my contract and don't
believe that |'ve done anything in
violation, but please let me know
if l'm mistaken. 733 pm _

Okay | believe you, | understand.
l do apologize if you think we did
anything secretly. | just want to
know how/why you had looked
up the Tl\/l for Turtles Riding Alr-
ships? Like anything specifically
prompted you to do this?

We have signed agreements with
jason and with l\/|egan. l spoke

'l.l.l:*h l HHHHHH A ha :.H Hlllhih Ar Hlli

ss @.

V

 

iii 'i~ 830/n i 10:39 A|V|

/.- Turtles,Turtles & Turtles

*' lVlarc, Rachel, Robert, You

 

We have signed agreements with
jason and with l\/|egan. | spoke
with Jason and he is aware of our
contract with l\/|egan and obvi-
oulsy with him. We didn't mean it
that you are in a breach but we are
having some major issues with
Apur. | sent a picture above just
so you know that we had stumpy
the dinosaur prior to meeting you.|
have notes from PAX East dated
that the character name Jason
had in mine was "Stubby" the
dinOSBUI' not "StUlTlpy". 7;45 pj\/|

Not trying to be difficult at all but
l\/|egan is now posing some major
problems for us and we've spoken
with Jason about itl we are going
to have to pursue legal action
against her for breach of contract
and its not good for anyone.

7:46 Pl\/|
V
Robert Gross

Ci ss o.

E ll iii 'i~ 83% i10:39 A|V|

6 ¢:l Turtles,Turtles & Turtles

i"

 

.*i lVlarc, Rachel, Robert, You

Robert Gross
*had in mind 146 pm

She's deleted Jason from
Facebook, we aren't making up a
signed contract with her. We never
forced her to sign ANYTH|NG. lt

is very insulting 147 m

We really love her work as an
artist but what she is doing is
going to cause herself major legal
problems for years that could
result in the loss of a lot of her
assets and |P which we've told her

7247 Pl\/l

Shit, l am so sorry to hear that! :(

l wasn't trying to cause any
problems like that | was just
curious more than anything V

7254 Pl\/l t

ss @.

iii 'i~ 830/n i 10:39 A|V|

/.- Turtles,Turtles & Turtles

*' lVlarc, Rachel, Robert, You

 

You should have asked us; if
there were legal questions please
come to us next time because this
has now caused us thousands

in legal fees that megan is now
responsible for contractually l
understand you were being nice
but we could have told you that
there were issues between jason
and l\/|egan's agreement before
starting a lawsuit. 755 pm

Fuck, l had no idea and | feel really
shitty about all of this 7;59 pm _

You may want to talk to her Bc
this could all have been avoided.
We offered her the best deal
(better then jason) it's crazy

that she signed it and then just
disappeared |f u guys are friends
probably recommend her course

Ci ss o.

V

iii 'i~ 830/n i 10:40 A|V|

/.- Turtles,Turtles & Turtles

*' lVlarc, Rachel, Robert, You

 

of action is going to prove to be
detrimental to her whole business
BC She'S damaging US 3;03 pj\/|

We're not here to fuck anyone
she's like paranoid. She was paid
over 10k and honestly should be
super freaking happy, you know
we aren't late on payments and
say what we're going to do. |dk
What her WhO|e lSSUe lS. 3;09 pj\/|

We are going to protect the brands
that we've paid for even if that
means taking her assets. 310 pm

Up to you though that's her choice.
an 0 Prvl

Was there a specific concern you
had abt anything that u wanna talk
abt that U Ca||ed em g;[)'| p[\/|

| don't feel comfortable getting
involved with anything going on s
with l\/|egan at this point

Ci ss o.

iii 'i~ 830/n i 10:40 A|V|

6 /.- Turtles,Turtles & Turtles

*' lVlarc, Rachel, Robert, You

 

l'm not super close with her
and it's clear there are a lot of
intricacies here | don't understand

Jasmine and | have a friend over
for dinner tonight but let me get
back to you tomorrow with some
more COl'lteXt 1934 pM _

That's quite alright no problem
1034PM

Hey peter if there's anything u
wanna tell me nows the time Bc
We're man SUit tOmOITOW 1159 p[\/|

lf not lt'S Okay 1'|;59 pj\/|

NOVEl\/|BER 29, 201 7

We're giving her one last chance

to work w us and cooperate or we V
iust have to escalate it mm …

ss @.

¥§ 'i~ 830/n i 10:40 A|V|

/.-_.- Turtles,Turtles & Turtles
*' lVlarc, Rachel, Robert,You

 

Otherwise with Printing the factory
Sald MOQ iS 1,000 12;55 Aj\/|

NOVE|\/|BER 30, 20‘| 7

Sorry l took so long to get back

to you! l just sent you a long

email explaining what | know and
suggesting some ideas going
forward on the book 330 AM _

Sorryll | didn't read these
messages until now, and l'm sorry
things are escalating with l\/|egan

|m going to try to catch up on the
emails you sent me too before

l go to bed, but | hope | covered
everything in the email 2;33 m _

l\/|egan unfriended me on
Facebook today. Even if | knew
what to say to her l don't think
she'd hear me out 2;33 AM w

l-I- nn lnl.rn -I-l»-\.¢-\-l- -l-l»-\ HHHHHHHHHHHH

ss so

iii 4 830/n i 10:40 A|V|

 

lt sucks that things are going
th|S Way :( 2135 /-\l\/l s

Robert Gross

Yeah :(

Working and l\/|ac will respond but
we'll be better too. | didn't know
about anything really with legal.
l\/|ore purely on the content side
so there's some teething issues
here. Anyways, |'ll be better too

2:37 Al\/|

Email sent Peter Chiykowski :)
3;13Aivi

Peter Chiykowski l knew i
forgot one thing in my email. |m
sorry the sampling for the turtle
has taken so long l feel like it's so
nearly perfect and l was obsessed
with it being perfect for the book
ad. That is definitely a fuck up
on mv part. We all can blame

ss @.

(<

